Citation Nr: 1637897	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  09-13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral pes planus, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from March 1998 to January 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran was scheduled for a Board hearing in May 2015 at the RO but failed to appear for the hearing.  His hearing request is thus deemed withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In July 2015, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has bilateral pes planus related to service.  He asserts that he never had foot problems until he entered the military.  He furthered that years of wearing steel toe boots for countless hours and the duties he had to perform during service made his feet start to feel painful.  See April 2009 VA Form 9.

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the July 2015 Remand, the RO was instructed to afford the Veteran a VA examination and to obtain medical opinions regarding the Veteran's claimed bilateral pes planus.  The Veteran was scheduled for a VA examination in February 2016; however, he failed to attend the scheduled examination.

The Board notes that the evidence of record establishes that the Veteran has a current disorder of bilateral pes planus with plantar spur.  See July 2007 VA examination.  Therefore, an examination is not necessary to establish a diagnosis of a current disorder.  Unfortunately, however, an etiological opinion is not of record. 

The Board therefore finds that a remand is warranted to obtain a medical opinion to determine whether the Veteran's military service aggravated his pes planus disability beyond its natural progression, as well as to address the newly raised theory of entitlement to service connection on a secondary basis.  The Board finds that the Veteran's attendance to the examination is not a requirement, unless deemed necessary by the examiner.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion regarding the Veteran's claimed bilateral pes planus.  The Veteran should be scheduled for a VA examination only if deemed necessary by the VA examiner.

The entire claims file, to include a complete copy of this REMAND and the July 2015 REMAND, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  

(a) The examiner should opine as to whether the Veteran's pre-existing pes planus disability (noted on his October 1997 enlistment physical examination) underwent an increase in severity during service, and if so, whether such increase was clearly and unmistakably (i.e., obviously or undebatably) due to the natural progression of the pre-existing condition. 

In providing the above opinion, the examiner is requested to discuss: (1) a June 2004 service treatment record where the Veteran was seen with complaints of shin splints for two to three months; (2) a June 2005 record noting that the Veteran complained of pain in the left ankle and he was assessed with pes planus valgus; and (3) a February 2006 document noting that the Veteran was seen for complaints of right ankle pain, indicated during physical training.  At that time, the examiner made notes that appear to suggest that the Veteran's flat feet were related to the right ankle pain.  The assessment was pes planus. 

(b) In the alternative, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral pes planus was aggravated (i.e., underwent an increase in severity beyond the natural progression of the disease) by the any of the following service-connected muscular skeletal disabilities: degenerative joint disease of the left knee, chronic sprain of the right ankle, and degenerative disc disease/intervertebral disc syndrome of the cervical spine.  

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).

The rationale for all opinions expressed should be clearly set forth in the report.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

2.  Then, readjudicate the claim on appeal - entitlement to service connection for bilateral pes planus, to include as secondary to a service-connected disability.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

3.  Thereafter, the case should be returned to the Board, if in order.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




